Citation Nr: 0018566	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for liver cancer with 
Hepatitis B, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  In March 1997, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.

In the interest of due process, in December 1999, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the veteran's 
claim of entitlement to service connection for liver cancer 
with Hepatitis B, including as secondary to Agent Orange 
exposure.  See 38 U.S.C.A. § 7109(a) (West 1991) and 
38 C.F.R. § 20.901 (1999).  See generally Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  The expert submitted the 
requested opinion in a December 1999 statement to the Board 
and, in May 2000, the veteran and his representative were 
given an opportunity to present additional argument; they 
have not responded.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's currently diagnosed liver cancer with 
Hepatitis B cannot be dissociated from his period of 
active military service.


CONCLUSION OF LAW

Liver cancer with Hepatitis B was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for liver cancer 
with Hepatitis B.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

When examined for enlistment into service in March 1961, 
there was no report of liver abnormality and the veteran was 
found qualified for active service.  Service medical records 
do not reflect the presence of a liver disease.  When 
examined for discharge in March 1967, serology tests were 
negative and a liver disease was not reported.

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from July 1966 to March 
1967.  

Post service, private and VA medical records and examination 
reports, dated from 1970 to 1999, are associated with the 
claims file.  A private treatment record shows that the 
veteran's past medical history includes HAA positive 
anicteric hepatitis in 1976.  During the 1980s, he was 
treated for abdominal complaints, hypertension and diabetes 
mellitus.  

A January 1992 office record from M.R.S., M.D., one of the 
veteran's treating physicians, indicates that the veteran's 
liver function tests were grossly elevated, suggestive of the 
role of alcohol in the veteran's life, although the veteran 
denied it.  Hepatitis and abnormal liver function tests were 
noted in February 1994 and a screen for hepatitis and other 
tests was requested.

A February 1994 private computed tomography (CT) report of 
the veteran's abdomen showed changes in the liver suggesting 
cirrhosis and a mass.  A March 1994 private pathology report 
of a needle biopsy included a diagnosis of hepatocellular 
carcinoma.

Private hospital records reflect that in April 1994 the 
veteran was hospitalized for treatment of hepatoma.  
According to a consultation report, laboratory data included 
a Hepatitis B surface antigen that was positive.  The 
consultant diagnosed hepatocellular carcinoma with underlying 
cirrhosis in a child's A-patient, probably secondary to 
alcoholic liver disease and possible Hepatitis B.  According 
to the discharge summary, the veteran had a longstanding 
history of alcohol abuse and recent tests, including a needle 
biopsy, showed hepatocellular carcinoma.  The veteran had an 
unresectable disease and underwent chemoembolization 
procedure. 

In an August 1994 letter, A.J.M., M.D., a neurologist, said 
he examined the veteran that month for complaints of lower 
extremity pain and numbness.  Dr. A.J.M. noted that the 
veteran previously worked as a landscaper and was frequently 
exposed to herbicide chemicals.  The veteran also had 
diabetes mellitus for eight years and was insulin dependent.

In a September 1994, statement, K.K.L., M.D., the veteran's 
oncologist, said that liver cancer had been identified as 
having possible linkage with prior Agent Orange exposure.  

In an October 1994 statement, Dr. M.R.S. said that primary 
liver cancer was considered a disease that had been 
attributed to Agent Orange.  Dr. M.R.S. treated the veteran 
for primary liver cancer known as hepatoma.

The veteran underwent VA examination in November 1994.  
According to the examination report, his medical history 
included alcohol use for many years, abnormal liver function 
tests since at least 1992, positive Hepatitis B surface 
antigen and core antigen and positive biopsy for hepatoma and 
chemotherapy.  Diagnoses included hepatoma, status post 
chemotherapy and chronic Hepatitis B infection.

In a December 1994 statement, Dr. M.R.S. said that the 
veteran demonstrated evidence for abnormal liver function 
testing for the past ten years during which he also had 
diabetes mellitus and used alcohol excessively.  Early in 
1994, the veteran's tumor was noted and biopsy confirmed it 
to be secondary to a hepatoma.  From the size of the tumor, 
the doctor opined that the disease process had been present 
for the preceding six months and predated April 1994. 

At his July 1995 personal hearing at the RO, and in numerous 
written statements to the RO in support of his claim, the 
veteran asserted that his liver cancer with Hepatitis B was 
related to his period of active military service, including 
exposure to Agent Orange while in Vietnam from 1966 to 1967.  
The veteran said he was first diagnosed with Hepatitis B in 
1976 and had elevated liver functions from the mid 1980s 
until he was diagnosed with liver cancer in 1994.  At his 
hearing, the veteran submitted undated medical literature 
regarding cancer of the liver and the relationship of 
sarcomas to dioxin.

An October 1995 private abdominal CT scan showed prominent 
changes of hepatic cirrhosis.

In an August 1997 statement, Dr. M.R.S. said he had cared for 
the veteran since before October 1987.  In pertinent part, 
the physician noted that earlier medical records and 
laboratory findings, dated in May 1979, showed elevated liver 
enzymes and blood sugar level.  The doctor further stated 
that, since October 1987, the veteran demonstrated elevated 
liver enzymes and was diagnosed with hepatitis in early 1994.  

A March 1998 statement from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly known as 
the U.S. Army and Joint Services Environmental Support Group) 
is to the effect that the veteran served in areas in which 
herbicide was sprayed while he was stationed in Vietnam.  

In a May 1998 statement, the veteran's representative 
indicated that the veteran worked as a landscape supervisor 
from February 1991 to April 1994.  The representative said 
that the veteran did not come into direct contact with any 
chemicals.

In August 1998, J.K.C., M.D., a private oncologist, examined 
the veteran on behalf of VA and noted the veteran's 1994 
diagnosis of hepatocellular carcinoma and history of alcohol 
use.  It was the specialist's impression that the veteran's 
hepatocellular carcinoma most likely resulted from chronic 
liver disease secondary to Hepatitis B and alcohol use.  The 
doctor said both conditions were considered risk factors for 
the development of hepatocellular carcinoma.  In the 
physician's opinion, Agent Orange would not be considered a 
major contributing factor in the development of the veteran's 
malignancy.  

In December 1999, the veteran's case was referred to P.J.L., 
Sr., M.D., a professor of medicine in the section of 
hematology/oncology at Indiana University Medical Center, in 
Indianapolis, Indiana, for an opinion as to the cause-and-
effect relationship between the veteran's active duty, 
including exposure to Agent Orange and his hepatitis B and/or 
liver cancer.  In his December 1999 repsonse, the 
hematologist/oncologist noted the veteran's service in 
Vietnam, diagnosis of HAA positive anicteric hepatitis in 
1976 with positive Hepatitis B core antibody and 
hepatocellular carcinoma that was shown in 1994.  

According to the expert, hepatocellular carcinoma was 
relatively uncommon in western countries but had a high 
frequency in eastern areas and in Africa.  Known risk factors 
include Hepatitis B infection, alcohol and cirrhosis.  The 
specialist could not find any reported connection in the 
medical literature between an increased risk of 
hepatocellular cancer and dioxin.  However, the physician 
believed it was quite likely that the veteran sustained liver 
damage from Hepatitis B with alcohol being a contributing 
cause.  Additionally, the hematologist/oncologist reported 
that Hepatitis B was endemic in Asia with particularly high 
incidence in China and Southwest Asia.  Because of the 
indolent nature and variable course of the disease, and no 
other known exposure to high-risk areas or people after 
discharge from service, the doctor concluded that it was most 
likely that the veteran was infected with the virus in 
Vietnam.  With no liver function tests performed while the 
veteran was in service, or at discharge, the doctor stated 
that the veteran's claim that he was likely infected during 
service in Vietnam cannot be refuted.  Moreover, in the 
specialist's opinion, Agent Orange did not contribute to the 
veteran's Hepatitis B infection.  However, the physician 
could not rule out the potential synergistic effects with 
Hepatitis B and the development of hepatocellular carcinoma.  
The doctor noted that preclinical data suggest that dioxin 
may predispose to hepatocellular carcinoma on rats.  Further, 
the specialist observed that there was insufficient medical 
or epidemiology evidence connecting hepatocellular carcinoma 
with Agent Orange.  But, the physician opined that the 
veteran's illness was related to service, based upon exposure 
to Hepatitis B and subsequent chronic active hepatitis.

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131 a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
cancer in service, its incurrence in service will be presumed 
if it was manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

No compensation shall be paid if a claimed disability is the 
result of a veteran's own willful misconduct, including the 
abuse of alcohol.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (1999).  Although a recent court 
decision, Barela v. West, 11 Vet. App. 280, 1998), appears to 
allow service connection for alcohol or drug abuse on a 
secondary basis, direct service connection for alcohol abuse 
is not permitted.  Cf. Hall v. West, U.S. Vet. App. No. 95-
757 (September 29 1998).

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a), 
however, will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a).  However, for the presumption of exposure to 
herbicides in Vietnam to attach, there must be a showing that 
the veteran has been diagnosed with a disease referenced in 
either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne became manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).

Recently, the Secretary of VA determined that there is no 
positive association between herbicide exposure and 
hepatobiliary cancers, to include cancer of the liver, or for 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg., No. 211, 59232-
59243 (November 2, 1999).  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e). The Secretary 
also specifically concluded that, based on the available 
evidence, a positive association did not exist between 
hepatobiliary cancer and herbicide exposure.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, that 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence that indicates that the claim is plausible 
is required to set forth a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992).  

The Board recognizes that the veteran served in the Republic 
of Vietnam.  In view of the plain language of 38 U.S.C.A. § 
1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of a well-grounded claim where the veteran 
has not developed a condition enumerated in either 38 
U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  In other words, 
both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
See McCartt v. West, 12 Vet. App at 164

The veteran has contended that service connection should be 
granted for liver cancer with hepatitis B.  As the medical 
evidence of record shows, a liver abnormality was not 
reported when he was discharged from service in March 1967.  
Post service medical evidence indicates that, in 1976, HAA 
positive anicteric hepatitis was diagnosed and, in 1994, the 
veteran tested positive for Hepatitis B and was diagnosed 
with hepatocellular carcinoma. 

In a December 1999 opinion, an independent expert in 
hematology and oncology, said that hepatocellular carcinoma 
was relatively uncommon in western countries and was more 
commonly found in eastern areas and Africa.  Known risk 
factors include Hepatitis B infection, alcohol and cirrhosis.  
Because of the nature and course of Hepatitis B, and with no 
other known exposure to high-risk areas or people, post 
service, the doctor concluded that it was most likely that 
the veteran was infected with the virus in Vietnam.  While no 
reported connection between increased risk of hepatocellular 
cancer and dioxin was found in the medical literature, the 
physician concluded that the veteran sustained liver damage 
from Hepatitis B and also from alcohol.  In the expert's 
opinion, Hepatitis B was endemic to Southeast Asia and, while 
Agent Orange did not contribute to the veteran's Hepatitis B 
infection, the specialist could not rule out the potential 
synergistic effects with Hepatitis B and the development of 
hepatocellular carcinoma.  The Board is persuaded that the 
independent medical expert's opinion is most convincing in 
that he reviewed the unique nature and risk areas of 
Hepatitis B, the veteran's post-service lack of exposure to 
high-risk areas or people and the veteran's entire medical 
record and recognized the existence of potential synergistic 
effects between the rare occurrence Hepatitis B and 
hepatocellular carcinoma.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. 
App. at 493.  The Board does, in fact, adopt the independent 
medical specialist's opinion on which it bases its 
determination that service connection for liver cancer with 
hepatitis B is warranted. 

The Board notes that the private oncologist who examined the 
veteran for VA in August 1998 also concluded that the 
veteran's cancer was due to chronic liver disease secondary 
to Hepatitis B and alcohol, but did not associate the 
hepatocellular carcinoma or the Hepatitis B with active 
military service.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992). 

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for liver cancer with 
Hepatitis B is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for liver cancer with Hepatitis B is 
granted.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

